 

Exhibit 10.83

 

[cuilogo.jpg] 

 

ADDENDUM "C'.

TO EMPLOYMENT AGREEMENT

of

Daniel N. Ford, Employee

 

THIS THIRD ADDENDUM TO EMPLOYMENT AGREEMENT is entered into this 1 day of March
2014, by and-between CUI Global, Inc., a Colorado corporation (hereinafter "CUI
Global" or "Employer") and Daniel N. Ford, hereinafter ("Employee"),
collectively referred to herein as the "Parties" or in the singular as “Party”.

 

WHEREAS, Employee and CUI Global entered into an Employment Agreement dated May
15, 2008 that provides for all customary-matters inter alia compensation, bonus
term, etc.

 

WHEREAS, Employee and CUI Global entered into an Addendum "A" to Employment
Agreement dated July 1, 2010 that provides for all customary matters inter alia
compensation, bonus term, etc.

 

WHEREAS, Employee and CUI Global entered into an Addendum "B" to Employment

Agreement dated July 1, 2013 that provides for all customary matters inter alia
compensation, bonus, term, etc.

 

WHEREAS, Employee and CUI Global have agreed to modify and revise certain terms
and conditions of the Employment Agreement as modified and to retain, intact,
all non-modified provisions and covenants.

 

IT IS THEREFORE AGREED:

 

1.EFFECTIVE DATE. This Agreement is entered into and is effective on the date
indicated above and. except as otherwise noted herein, shall remain in effect
until such time as it is terminated as provided for herein.

 

2.TERM OF EMPLOYMENT. The Term of Employment as set forth in previous addendum
shall be extended to and through December 31, 2015.

 

3.SEVERANCE AGREEMENT. Should the company terminate said employment
relationship, Employee shall be entitled to an eighteen (18) month severance
package and, in addition, all then outstanding stock options shall be
accelerated and all options shall immediately vest to Employee.

 

4.COST-OF-LIVING ADJUSTMENT. Effective January 1, 2014 and each ensuing January
1 during the Term of Employment, Employee shall receive a four percent (4%)
cost-of-living adjustment to his base salary.

 

5.APPLICABILITY. This Addendum modifies only the specific terms set forth herein
and only to the extent specifically set forth herein and does not to in any way
effect the force and effect of other provisions within the Employment Agreement.

 



 

 

 

This document consists of two pages including the signature page

 

AGREED TO AND ACCEPTED

 







Employee             /s/  4/2/2014     Daniel N. Ford               CUI Global,
Inc.               /s/       William J. Clough, President/CEO               CUI
Global, Inc.       Compensation Committee                   By: /s/  3/19/2014  
    Corey A. Lambrecht        

 



 

 

